ORDER

PER CURIAM.
Defendant appeals from the judgment following his conviction by a jury for resisting arrest in violation of section 575.150, RSMo 1994, and for property damage in the first degree in violation of section 569.100, RSMo 1994. Defendant was sentenced by the court as a prior and persistent offender to ten years imprisonment for resisting arrest and ten years imprisonment for property damage, with the sentences to be served concurrently.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. We affirm the judgment pursuant to Rule 30.25(b).